Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on May 15, 2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1-17 and 26-51 are currently pending. Claims 6 and 44 have been amended by Applicants’ amendment filed 11-05-2022. No claims have been added or canceled by Applicants’ amendment filed 11-05-2022. 
Claims 1, 3, 4, 6, 8, 9, 11, 13-17 and 26-35 were amended by Applicants’ amendment filed 06-20-2022. Claims 36-51 were added by Applicants’ amendment filed 06-20-2022. No claims were canceled by Applicants’ amendment filed 06-20-2022.

Applicant's election without traverse of Group I, claims 1-17, directed to a method for deprotecting anchored molecular compounds; and the election of the following Species: 
Species (A): Applicant did not provide a specific structure defined by specific moieties including a specific S, C, A, B, U, P, b, T, M, C’, etc. as requested, such as encompassed by claims 1 (claim 1),
Species (B): wherein the species of what the molecular compound M used for binding comprises an azide functional group (claim 7),
Species (C): wherein the species of what the second moiety B of each of the plurality of compounds C provided comprises an oligo(p-phenylene ethynylene) (claims 14),
Species (D): wherein the species election of protection moiety P of each of the plurality of compound C comprises a redox-active naphthoquinone (claim 19), was previously acknowledged, in the reply filed on June 10, 2020.  

Supplementary Election of Species:
Applicant's election without traverse of the following Species: 
Species (A): wherein molecular compound M is bound at the acetylene unit U subsequent to electrochemically cleaving P (claim 33);
Species (B): further comprising binding molecular compounds M to the cleaved compounds C’ (claim 6);
Species (C): wherein the electrically addressable surface S comprises two or more distinct, electrically addressable areas that are electrically insulated from each other (claim 11);
Species (D): wherein the tunable spacing of the acetylene unit from the anchor moiety A adjusts an out-of-phase length of the plurality of compounds C (claim 27); 
Species (E): wherein at least one of the molecular compounds M1 and M2 comprise a compound selected from the group consisting of biotin-PEG-azide, etc. (claim 42);
Species (F): wherein at least one of the molecular compounds M1 and M2 comprise a compound selected from the group consisting of biotin-PEG-azide, etc. (claim 43), is acknowledged in the reply filed on November 5, 2022.  

Response to Arguments
	Applicant’s arguments filed November 5, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) new claim 45 is substantially overlapping original claim 1 and, thus, is not distinct from original claim 1 (Applicant Remarks, pg. 16, entire page).
Regarding (a), please see the Office Action mailed September 6, 2022 regarding newly submitted claims 45-51. Claim 1 of the claims filed May 16, 2018 and newly submitted claim 45 filed June 20, 2022 do not overlap. For example, in original claim 1, C comprises three distinct moieties; C is not recited to comprise a plurality of monomeric units; P is not immersed in the electrolyte; and breakable bond b is not recited to be electrochemically breakable. Thus, newly submitted claims 45-51 require a search and examination beyond the claims as originally presented (as noted in MPEP 818.02(a)). Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.

Claims 18-25 were previously withdrawn, and claims 45-51 are newly withdrawn, from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 

Claims 8-10, 12, 15-17 and 29 were previously withdrawn, and claims 3-5, 26, 28, 31, 32, 34-37, 39-41, 43 and 44 are newly withdrawn, from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.  
The restriction requirement was deemed proper and was made FINAL.

The claims will be examined insofar as they read on the elected species.

Therefore, claims 1, 2, 6, 7, 11, 13, 14, 27, 30, 33, 38 and 42 are under consideration to which the following grounds of rejection are applicable.

Priority
The present Application was filed on May 16, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 29, 2022 is not in compliance with the provisions of 37 C.F.R. § 1.98(a)(2), which requires a legible copy of each U.S. and foreign patent; each publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.
The following reference has not been considered by the examiner, as indicated on Form PTO 1449.
(a)	Reference 1: CN 100031 of IDS filed on June 29, 2022 has not been considered because and English translation of the document has not been provided.

All other documents in said Information Disclosure Statement were considered as noted by the Examiner initials in the copy attached hereto.

Applicants’ Response filed June 20, 2022:
Applicants’ response and arguments filed June 20, 2022 (as a substitute for the response filed on May 15, 2022) was confusing and arduous to decipher. Applicants’ response contains three (3) separate argument sections to the same (single) 35 USC 102 rejection (pgs. 20-25; 39-55 and 55-75); and three (3) separate argument sections with respect to the same (single) 35 USC 103 rejection (pgs., 25-39; 75-90 and 90-98), wherein each section is mixed within, and separated over 98 pages. Additionally, Applicant’s arguments referenced a declaration that has not been filed (referred to as “Mayor 06/14/2022 Declaration”), and references Appendices G, H, I, J, K, L, M and N that were not provided.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed June 20, 2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 


Maintained Objections/Rejections	
Claim Interpretation: The term “tunable electrochemical response” of claim 1 is interpreted to refer to any electrochemical response.
The term “a carbon-carbon triple bond directly attaching two phenyl rings” in claim 1 is interpreted to refer to one or more carbon-carbon triple bonds directly attaching two separate phenyl rings one to the other.
	The term “electrically insulated” in claim 11 is interpreted to refer to any method of electrical insulation including, for example, being insulated by distance, the presence of an electrically insulating material (e.g., a polymer, masked areas, glass, asbestos, paper, resin, etc.), cuts or blocking agents between areas on the surface, etc.
	The term “second molecular compound M2” in claim 13 is interpreted to refer to any compound, molecule, moiety, functional group, protecting group, etc. that binds to C’ including azide moieties, the second molecule (or a second set of molecules) in a repetitive deprotection-functionalization reaction, etc.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1, 2, 6, 7, 11, 13, 14, 27, 30 and 33 is maintained, and claims 38 and 42 are newly rejected, under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is indefinite for the recitation of the term “a plurality of units…carbon-carbon triple bond directly attaching two phenyl rings one to another of the plurality of units” in lines 23-25 because it is unclear as to the identity of the plurality of units of molecular backbone moiety B whose spacing or bond length can be tuned; and what structures constitutes a “plurality of units” (e.g., phenyl groups directly bonded by one or more acetylenes U; phenyl groups; acetylenes, the protecting group, etc.); it is also unclear what molecular backbone moiety B structures are encompassed by the term, and whether molecular backbone moiety B comprises one or more diphenylacetylene groups linked together (e.g., 
Ph
    PNG
    media_image1.png
    19
    55
    media_image1.png
    Greyscale
Ph); whether each unit can comprise phenyl groups directly attached by more than one triple bond (e.g., Ph
    PNG
    media_image1.png
    19
    55
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    19
    55
    media_image1.png
    Greyscale
Ph or  
    PNG
    media_image1.png
    19
    55
    media_image1.png
    Greyscale
Ph
    PNG
    media_image1.png
    19
    55
    media_image1.png
    Greyscale
Ph
    PNG
    media_image1.png
    19
    55
    media_image1.png
    Greyscale
) and, thus, the metes and bounds of the claim cannot be determined.
	Claim 1 is indefinite for the recitation of the term “length short enough” in line 27 because it is unclear what feature of molecular backbone B has a length “short enough” (e.g., the size of each monomer, the length of the backbone, the length of a bond to P, etc.). Moreover, the term “short enough” is a relative term that renders the claim indefinite. The term “short enough” is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite length of something that is “short enough” for the protection moiety P to remain within a Helmholtz-layer at the electrically addressable surface S to be responsive to the applied electric potential, such that the term “short enough” for an unidentified electrochemically triggered masking group to remain within the Helmholtz-layer (See; instant published Specification, paragraph [0073]) depends upon the structure of the substrate surface (e.g., carbon); the amount and identity of the particular electrolyte; the structure of compound C including the identity and/or structure of the molecular backbone moiety B including number of units, number of acetylenes, number of phenyl groups, etc., the anchor moiety A, the protection moiety P, the bonds that are formed; and the applied electric potential, such that one of ordinary skill in the art would not be reasonably appraised of the scope of the invention and, thus, the metes and bounds of the claim cannot be determined.
	Claim 7 is indefinite for the recitation of the term “one or more of the binding molecular compounds M” in lines 1-2. There is insufficient antecedent basis for the term “one or more of the binding molecular compounds M” in the claim because claim 6, line 2 recites “molecular compounds M”.
	Claim 13 is indefinite for the recitation of the term “one of the subsets of the compounds C” in lines 1-2; and the term “at least a subset of the plurality of compound C” in lines 2-3. There is insufficient antecedent basis for the terms “one of the subsets of the compounds C” in lines 1-2; and “at least a subset of the plurality of compound C” in the claim because claim 11 recites the term “a plurality of compounds C” in line 4.
	Claim 38 is indefinite for the recitation of the terms “OPE", "OPV" and "OP" in line 5 because it is the structure of OPE, OPV and OP are unclear including whether the terms are abbreviations for specific molecular backbone having a specific structure; whether the terms refer to oxygen linked some other groups such as a protecting groups P; and/or what compounds are encompassed by the terms OPE, OPV and OP and, thus, the metes and bounds of the claim cannot be determined.
	Claim 38 is indefinite for the recitation of the term “naphtoquinone chromophore” in line 9 because it is unclear what chromophore structures are encompassed by the term “naphtoquinone chromophore” given that the term “naphtoquinones” does not provide a particular structure and/or clear structural features as to what compounds are encompassed by the term “naphtoquinone chromophore”, such that it is unclear whether the term is meant to refer to a “naphthoquinone”; a “naphthoquinone” derivative, or whether the term refers to some other structural chromophore and, thus, the metes and bounds of the claim cannot be determined.
	Claim 38 is indefinite for the recitation of the term “decorated in its periphery” in line 8 because the structure of the protection moiety P, and what “periphery” is referred to is unclear; and whether the term refers to a trialkylsilane protecting group on an alkyl group; or whether a naphtoquinone chromophore is part of one or more alkyl groups of the trialkylsilane; or whether the term refers to something else and, thus, the metes and bounds of the claim cannot be determined.
	Claim 38 is indefinite for the recitation of the term “carbon silicon” in line 10 because it is unclear whether the term refers to a “carbon” bond or a “silicon” bond, or whether the term refer to a “carbon-silicon” bond and, thus, the metes and bounds of the claim cannot be determined.
	Claim 42 is indefinite for the recitation of the terms “at least one of the molecular compounds M1”; and “at least one of the molecular compounds M2” in lines 1-2. There is insufficient antecedent basis for the terms “at least one of the molecular compounds M1”; and “at least one of the molecular compounds M2” in the claim because claim 11, line 7 recites the term “first molecular compounds M1”; and claim 13 recites the term “second molecular compounds M2” in line 7.
	Claims 2, 6, 11, 14, 27, 30 and 33 are indefinite insofar as they ultimately depend from claim 1.

Claim Rejections - 35 USC § 102
Please Note: the references have been modified slightly in view of Applicant’s amendments and arguments, filed 06-20-2022 and 11-05-2022.

The rejection of claims 1, 2, 6, 7, 11, 13, 14, 30 and 33 is maintained, and claims 27 and 38 are newly rejected, under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Markus Gantenbein (Thesis, University of Basel, 2015, 1-164) as evidenced by CCT (Click Chemistry Tools, 2022, 1-2); and Sohn et al. (US Patent 8778626, issued July 15, 2014).
Regarding claims 1, 2, 6, 7, 11, 13, 14, 27, 30, 33 and 38, Gantenbein teaches in Figure 34 the development of novel ethynyl protecting group for SAM formation (interpreted as a plurality of compounds C on an electrically addressable surface S; and protection moiety P) (pg. 61). Figure 34 SAM formation is shown below:

    PNG
    media_image2.png
    197
    1075
    media_image2.png
    Greyscale

                                                                                       
    PNG
    media_image3.png
    150
    335
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    272
    1084
    media_image4.png
    Greyscale

Gantenbein teaches acetylenes are highly intriguing building blocks in molecular electronics that allow a broad scope of protecting groups that makes them ideally suited for targeted assembly of multifunctional self-assembled monolayers (SAMs) (interpreted as a plurality of compounds C, and a triple bond between two phenyl rings), such that the idea of an electrochemically-triggered deprotection (interpreted as electrochemically cleaving) of acetylene enables the specific addressability of the desire reaction site (interpreted as electrically addressable), such that when this deprotection of the immobilized acetylene (interpreted as acetylene terminal T) takes place on a conductive surface (interpreted as surface S), post-functionalization leads to the formation of a multifunctional SAMs including the use of naphtoquinone chromophores as shown below (corresponding to surface; electrochemical deprotection; acetylene; molecular compound M1; second molecular compounds M2; cleaved compound C’; second set of cleaved compound C’; free acetylene terminal T; addressable; naphtoquinone naphthoquinone chromophore; two phenyl rings indirectly bound through an acetylene, and acetylene adjacent two phenyl rings; Si metal; OPE, OPV or OP; and azide, claims 1, 2, 6, 7, 11, 13, 27, 30, 33 and 38) (pg. i, last partial paragraph; pg. ii, first partial paragraph; pg. 95; and Figure 34). Gantenbein teaches producing a multi-functionalized SAM by: (i) the diazotized compound 73 is grafter on the surface forming a SAM; (ii) cleaving the protecting group occurs when a negative potential is applied, this SAM formation of p-ethynylbenzene can be achieved by electrochemistry at individual addressable areas; (iii) the accessible free acetylene is involved in a click-chemistry reaction to form a functionalized surface; and (iv) the process is repeated to form a multifunctional surface (interpreted as comprising S, A, U, P, B, b, C and C’; providing; submerging; electrochemically cleaving; adjusting tunable spacing; length is short enough for the protecting group to remain in a Helmholtz layer, claim 1) (pg. 95; and Figure 34). Gantenbein teaches a new protecting group (interpreted as protection moiety P) that comprises a quinone as an electrochemically reducible subunit attached to the silyl-acetylene moiety (interpreted as cleaving P by electrochemical reduction, and redox-active), such that by applying electrochemical reduction conditions the quinone should form the radical anion that can undergo a nucleophilic attack on the silyl moiety forming a 6-membered oxo-silyl ring, and releasing the free acetylene, such that to enable the SAM formation of ethyenylbenzene, the electrochemically cleavable protecting group is attached acetylene moiety, 73a (corresponding to molecular backbone M; cleaving P by electrochemical reduction; redox-active; naphtoquinone naphthoquinone chromophore; a triple bond between two phenyl rings; and intramolecular attack, claims 1 and 2) (pg. 79, first full paragraph; pg. 79, last partial paragraph). Gantenbein teaches a naphtoquinone chromophore as shown below (pg. 81; Figure 28):

    PNG
    media_image5.png
    213
    383
    media_image5.png
    Greyscale

Gantenbein teaches that the design of a reductively cleavable acetylene protecting group is based on the idea of spatially separation of the actual connection to the acetylene from the redox active moiety 
(interpreted as a redox-active naphtoquinone; and molecular backbone moiety B; acetylene unit U; protecting group P; comprising a length short enough; within the Helmholtz-layer, claim 1) (pg. ii, first full paragraph, lines 1-2). Gantenbein teaches that in the process of electrografting aryl diazonium salt, the diazonium salt is dissolved in an aprotic media with a supporting electrolyte tetrabutylammonium tetrafluoroborate (Et4NBF4) in acetonitrile (corresponding to an electrolyte, claim 1) (pg. 67, first partial paragraph, lines 2-5). Gantenbein teaches that by using a negative potential of -0.4 V/SCE, the protected acetylene moiety will be grafted on a surface forming a SAM, wherein subsequently, the acetylene protecting group will be cleaved at a more negative potential (Figure 27) including -0.84 V/SCE (interpreted as applying a potential less than 2 V); and that the approach represents the first grafting of free acetylene fully provided by electrochemistry, wherein a similar approach will be followed for the ethylenediamine-tetracetic acid (EDTA) derivatized compound 73b (interpreted as an EDTA-derivative) by dipping an ITO substrate into an electrolyte solution of this compound (interpreted as submerging the surface in an electrolyte; and the acetylene as molecular backbone B moiety), wherein the solutions of 0.1 N tetraethylammonium tetrafluoroborate in acetonitrile were purged with argon during the experiment, which leads to a SAM (interpreted as binding molecular compound M), such that subsequent electrochemical cleavage of the protecting group will lead to a SAM of ethylnylbenzne on an ITO substrate (interpreted as TiOx) as show below in Figure 27 (interpreted as oligo(p-phenylene ethynylene; EDTA-derivative; submerging in an electrolyte; applying less than 2V absolute values; arranged in distinct areas; a carbon-carbon triple bond between two phenyl rings; molecular backbone B short enough; and binding molecular compound M; and OPV, PV and OPE, claims 1, 6, 11, 14, 16 and 27) (pg. 80, entire page; pg. 80, Figure 27; pg. 88, Table 7; and pg. 96, first full paragraph, lines 18-21). 

    PNG
    media_image6.png
    466
    1076
    media_image6.png
    Greyscale

Figure 27
Gantenbein teaches that cyclic voltammetry of nitrobenzene in acetonitrile and Et4NBF4 is carried out using an iron electrode (interpreting iron as an electrolyte) (pg. 70, Figure 22). Gantenbein teaches in Scheme 19, the use of the new protecting group comprising a quinone as an electroreducible subunit attached to the silyl-acetylene moiety, such that by applying electrochemical reduction conditions the quinone should form radical anion 67, which can undergo a nucleophilic attack on the silyl moiety forming a 6-membered oxo-silyl ring 70 releasing the free acetylene 71 (Scheme 19) (interpreted as a carbon-carbon triple bond directly attaching two phenyl rings to silyl groups; and electrochemically cleaving and binding molecular compound M, claims 30-35) (pg. 70, first full paragraph; and Scheme 19). Gantenbein teaches that in a chemical reduction with quinone 60, the supporting electrolyte is Et4NBF4 in acetonitrile (corresponding to an electrolyte, claim 1) (pg. 85, last partial paragraph, lines 1-3; and pg. 88, first full paragraph, lined 5-6). Gantenbein teaches that a low negative electrochemical potential will lead to grafting of molecule 73a on the surface of the electrode, wherein in the case of the EDTA-derivatized compound 73b (interpreted as an EDTA derivative), the ITO substrate will be dipped into a solution of compound 73b, which will lead to a SAM on the ITO, such that by applying a negative potential (ca. -0.9 V/SCE), the quinone-derived SAM will be reduced and releases free acetylene, which can be post-functionalized by click-chemistry with any azide-derivatized compound (e.g., DNA, antibody, dye, etc.) (corresponding to as a plurality of compounds C’; a subset of cleaved compounds C’; molecular compounds M; second molecular compounds M2; anchored to titanium oxide; binding M at U subsequent to cleaving; and encompassing biotin-PEG-azide and toluoyl protected 1-azido-2-deoxyribofuranase, claims 1, 6, 13, 27, 30, 33 and 42) (pg. 94, last partial paragraph; pg. 95, first partial paragraph; and Figure 34), wherein it is known that biotin-PEG-azide is a non-cleavable, azide-activated biotinylated reagent that reacts with terminal alkynes via a copper-catalyzed click reaction, and enabling efficient and specific conjugations as evidenced by CCT (pg. 1, first full paragraph); and as a labeling tag as evidenced by Sohn et al. (col 8, lines 1-20). Gantenbein teaches that the supporting electrolyte was 0.1 M Et4NBF4 in acetonitrile (interpreted as an electrolyte solution, claim 1) (pg. 88, first full paragraph, lines 5-6). Gantenbein teaches that for all derivatives, inter-plane angles larger than 75o are found, indicating a very limited interaction between the electron clouds of neighboring aromatic subunits (interpreted as encompassing neighboring phenyl rings); and that compound 2, mounting the four methyl groups at the biphenyl subunit, crystalizes in a non-standard monoclinic P21/n space group and, thus, the inter-plane angles of 85.05o (alpha) and 75.81o (beta) differ from each other (interpreted as tunable spacing; and out-of-plane length, claim 1) (pg. 25, last partial paragraph). Gantenbein teaches that electro-chemical properties of the series 1-5 were of particular interest, wherein the clearly localization of the frontier orbitals raised the hope that their energy levels can be tuned independently (interpreted as tuning, which results in a tunable electrochemical response, claim 1) (pg. 35, last full paragraph). Gantenbein teaches that electrochemical studies led to the conclusion that the energy levels of these CBP derivatives can be tuned to some extent by varying the substituents (interpreted as tunable spacing; and adjusting the number of units in backbone B; claim 1) (pg. 38, last partial paragraph). Gantenbein teaches that the density of packing and stability of SAMs are tuned by the length of the hydrocarbon unit that influences van der Walls (VdW) and - interactions (interpreted as tunable spacing; and adjusting the number of units in backbone B; claim 1) (pg. 63, first partial paragraph, lines 1-3). Gantenbein teaches in Figure 25 a glassy carbon electrode grafted with a mixed monolayer of 4-carboxy OPE-rod and a PEG-functionalized benzene component (interpreted as OPE, OP, and OPV; and PEG functionalized, claim 27) (pg. 74, last partial paragraph; and Figure 25). Figure 25 is shown below:

    PNG
    media_image7.png
    424
    1061
    media_image7.png
    Greyscale

Gantenbein teaches that different studies showed that the different individual steps involved in the formation of the monolayer vary tremendously between short and long alkylthiolates (interpreted as tuning spacing of the acetylene unit, claim 1) (pg. 64, first full paragraph).
Gantenbein does not specifically exemplify additional carbon-carbon triple bond that directly bonds two phenyl rings one to the other (instant claim 1, in part); or wherein at least one molecular compound M2 is biotin-PEG-azide or a toluoyl protected 1-azido-2-deoxyribofuranose (instant claim 42).
Gantenbein meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed June 20, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the Examiner’s use of the phraseology “interpreted” in the rejections of record is an incorrect legal standard because the claims must be given their broadest reasonable interpretation in light of the specification as it would be interpreted by one of ordinary skill in the art; and the Office Actions have applied an incorrect standard (Applicant Remarks, pg. 18, entire page; pg. 19, entire page; and pg. 20, first partial paragraph; and first full paragraph); (b) Helersern is not prior art since the present application was filed before it was published; See the Mayor 2 decl. (Appendix N); and the Office Actions have made no attempt to identify the parts of Applicants’ Specification that correspond to the Applicants’ claim terms from which to ascertain the broadest reasonable interpretation (Applicant Remarks, pg. 19, entire page); (c) Gantenbein has no teaching of what is recited in instant claim 1, and no teaching of how to achieve Selective Electrochemical Modification of a Structure including wherein the molecular backbone moiety B comprises a plurality of units to adjust the tunable spacing and the molecular backbone moiety B comprises a carbon-carbon triple bond directly attaching two phenyl rings one to another of the plurality of units of the molecular backbone moiety B the molecular backbone moiety B has a length short enough for the protection moiety P to remain within the Helmholtz-layer at the electrically addressable surface S to be responsive to the applied electric potential (Applicant Remarks, pg. 20, last full paragraph; and last partial paragraph; pg. 21, entire page; pg. 22, entire page; pg. 41, last full paragraph); (d) Gantenbein at Figure 34 and Scheme 19 does not teach a carbon-carbon triple bond directly attaching two phenyl rings and a Helmholtz layer (Applicant Remarks, pg. 23, last partial paragraph; pg. 24, first partial paragraph; pg. 41, first full paragraph; pg. 49, last partial paragraph; pg. 50, first partial paragraph; pg. 56, first full paragraph; and pgs. 61-62); (e) Gantenbein expressly teaches away from Applicants invention wherein it states in Gantenbein that the aim of the work was to develop a novel acetylene protecting group that can be cleaved under reductive reaction conditions using either sodium dithionite or electro-chemistry, such that it does not teach Selective Electrochemical Modification of a Structure (pg. 42, last partial paragraph; pg. 43, first partial paragraph; and pgs. 47-48); (f) the Mayor 06/14/2022 Declaration at paragraphs 11-13 and 9-41 states that the Examiner has no authority to interpret a reference; and that attempts at synthesis following Gantenbein were not successful; and Figure 20 teaches away from Applicant’s claimed invention because Applicant’s claims are not directed to electrografting a compound on a surface; and Gantenbein lacks enablement for what is shown in Figure 34 for teaching “future objectives of this project” (Applicant Remarks, pg. 43, last partial paragraph; pg. 44, first partial paragraph; pg. 45, entire page; pg. 48, last partial paragraph; pg. 49, first partial paragraph; and pgs. 67-75); (g) many of the teachings of Gantenbein and/or Sander have nothing to do with Applicant’s claimed invention (Applicant Remarks, pg. 46, first partial paragraph; pg. 49, entire page; pg. 51, last partial paragraph; pg. 52, entire page; and pg. 53, entire page); (h) Applicant’s assertion that tuning energy levels has nothing to do with tuning spacing, and thus has nothing to do with Applicant’s invention (Applicant’s Remarks, pg. 54, entire page); (i) in the Mayor 2 declaration, Applicant disagrees with what the Examiner indicates that Sander has stated as discussed in paragraphs 20-30; and the Examiner has not rebutted or commented on the Mayor 2 decl.; and has ignored a declaration by a qualified expert (pgs. 57-61; and 63); (j) the structure of the Helmholtz layer is described in references at Appendices C to I; as well as, Van der Waals forced in Appendix L (Applicant Remarks, pg. 64; and pg. 66)
Regarding (a), it is noted that instant claim 1 is very broadly recited, such that no specific method of providing; method of submerging; anchor moiety A; surface S; protection moiety P; tunable spacing; method of adjusting; length of backbone B that is ‘short enough’; molecular backbone B; acetylene unit U; breakable bond b; free acetylene terminal T; plurality of compounds C; applied potential; and/or cleaved compounds C’ are recited in instant claim 1. MPEP 2111 states:
“[D]uring patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard. As noted in MPEP 2111.01(I), under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification, such that the plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention; and that the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).	

Moreover, Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Applicant’s assertion that the phraseology used by the Examiner is the incorrect standard, is not found persuasive. The Examiner would like to assure Applicant that the pending claims are being given their broadest reasonable interpretation consistent with the specification. The use of the terms “(interpreted as…)” or “(corresponding to…)” are to clarify for Applicant how the Examiner is interpreting the prior art references with respect to the broadly recited claim limitations.
Regarding (b), please see the discussion supra regarding the broadness of instant claim 1; and that limitations from the Specification are not read into the claims. As indicated in MPEP 2124: 
in certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism. Some specific examples in which later publications showing factual evidence can be cited include situations where the facts shown in the reference are evidence "that, as of an application’s filing date, undue experimentation would have been required, In re Corneil, 347 F.2d 563, 568, 145 USPQ 702, 705 (CCPA 1965), or that a parameter absent from the claims was or was not critical, In re Rainer, 305 F.2d 505, 507 n.3, 134 USPQ 343, 345 n.3 (CCPA 1962), or that a statement in the specification was inaccurate, In re Marzocchi, 439 F.2d 220, 223 n.4, 169 USPQ 367, 370 n.4 (CCPA 1971), or that the invention was inoperative or lacked utility, In re Langer, 503 F.2d 1380, 1391, 183 USPQ 288, 297 (CCPA 1974), or that a claim was indefinite, In re Glass, 492 F.2d 1228,1232 n.6, 181 USPQ 31, 34 n.6 (CCPA 1974), or that characteristics of prior art products were known, In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962)." In re Koller, 613 F.2d 819, 824 n.5, 204 USPQ 702, 706 n.5 (CCPA 1980) (quoting In re Hogan, 559 F.2d 595, 605 n.17, 194 USPQ 527, 537 n.17 (CCPA 1977) (emphasis in original)). See also Amgen Inc. v. Sanofi, 872 F.3d 1367, 1375, 124 USPQ2d 1354, 1359 (Fed. Cir. 2017) (underline added).

Applicants’ assertion that Helersern is not prior art since the present application was filed before it was published; See the Mayor 2 decl. (Appendix N); and the Office Actions have made no attempt to identify the parts of Applicants’ Specification that correspond to the Applicants’ claim terms from which to ascertain the broadest reasonable interpretation, is not found persuasive. As an initial matter, the Examiner has clearly referred to the instant as-filed Specification for interpretation of the claim language. Regarding a “Helersern” reference, it is noted that the rejections of record are not based on (or evidenced by) a “Helersern” reference (nor a “Hellstern” reference), such that Applicant’s argument is unclear. Moreover, the Examiner was unable to locate an Appendix N in the response filed 06-20-2022. Furthermore, Applicant has not identified any terms and/or any portion Office Action mailed 11-15-2021, wherein Applicant believes that the Examiner has incorrectly interpreted the claim language. 
	Regarding (c) and (d), please see the discussion supra regarding the broadness of instant claim 1; and that limitations from the Specification are not read into the claims. Moreover, it is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections, wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation, the burden is shifted to the Applicants to “prove that subject matter shown to be in the prior art does not possess characteristic relied on” (205 USPQ 594, second column, first full paragraph). Moreover:
“the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008)” (underline added).

MPEP 2112.01(I) states: 
where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

MPEP 2112.01(II) indicates: 
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty") (underline added).

MPEP 2131.01(III) states:
"To serve as an anticipation when the reference is silent about the asserted inherent characteristic, such gap in the reference may be filled with recourse to extrinsic evidence. Such evidence must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill." Continental Can Co. USA v. Monsanto Co., 948 F.2d 1264, 1268, 20 USPQ2d 1746, 1749 (Fed. Cir. 1991) (The court went on to explain that "this modest flexibility in the rule that ‘anticipation’ requires that every element of the claims appear in a single reference accommodates situations in which the common knowledge of technologists is not recorded in the reference; that is, where technological facts are known to those in the field of the invention, albeit not known to judges." 948 F.2d at 1268, 20 USPQ at 1749-50.). Note that as long as there is evidence of record establishing inherency, failure of those skilled in the art to contemporaneously recognize an inherent property, function or ingredient of a prior art reference does not preclude a finding of anticipation. Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1349, 51 USPQ2d 1943, 1948 (Fed. Cir. 1999) (Two prior art references disclosed blasting compositions containing water-in-oil emulsions with identical ingredients to those claimed, in overlapping ranges with the claimed composition. The only element of the claims arguably not present in the prior art compositions was "sufficient aeration . . . entrapped to enhance sensitivity to a substantial degree." The Federal Circuit found that the emulsions described in both references would inevitably and inherently have "sufficient aeration" to sensitize the compound in the claimed ranges based on the evidence of record (including test data and expert testimony). This finding of inherency was not defeated by the fact that one of the references taught away from air entrapment or purposeful aeration.). See also In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 139 (Fed. Cir. 1986); Titanium Metals Corp. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 778 (Fed. Cir. 1985) (underline added).

Applicant’s assertion that Gantenbein does not teach wherein the molecular backbone moiety B comprises a plurality of units to adjust the tunable spacing and the molecular backbone moiety B comprises a carbon-carbon triple bond directly attaching two phenyl rings one to another of the plurality of units of the molecular backbone moiety B the molecular backbone moiety B has a length short enough for the protection moiety P to remain within the Helmholtz-layer at the electrically addressable surface S to be responsive to the applied electric potential; and that Gantenbein does not teach a carbon-carbon triple bond directly attaching two phenyl rings, is not found persuasive. As an initial matter, 
regarding Applicant’s assertion that Gantenbein has no teaching of how to achieve Selective Electrochemical Modification of a Structure, it is noted that instant claim 1 does not recite the term “Selective Electrochemical Modification of a Structure”. 

instant claim 1 is broadly recited and does not recite (or require) any specific B, P and/or S having any specific structure and/or length. Because Gantenbein teaches all of the limitations of instant claim 1, the molecular backbone moiety B inherently comprises a length short enough for the protection moiety P to remain within the Helmholtz-layer at the electrically addressable surface S.

as noted supra, the term “length short enough” is unclear; wherein instant claim 1 does not recite any specific molecular backbone moiety B, they do not indicate which feature of B has a length “short enough” (e.g., the acetylene unit; including bonds to the acetylene unit U; multiple phenyl-acetylene units together such as 2U, 4U, 8U, etc.; including bond b; including bonds to anchor A, etc.).

additionally, the instant as-filed Specification does teach a single working example, and does not teach any specific combination of surface S; protection moiety P; and/or molecular backbone moiety B; and/or indicate what lengths of the molecular backbone B moiety are “short enough” for the protection moiety P to remain within the Helmholtz-layer at electrically addressable surface S.

As indicated in MPEP 2131.01(III), when the reference is silent about the asserted inherent characteristic, such gap in the reference may be filled with recourse to extrinsic evidence; and that such evidence must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. As evidence regarding the length of molecular backbone moiety B having a length short enough, it is noted that the instant as-filed Specification teaches: 
The molecular backbone B of compounds C may comprise an oligo(p-phenylene ethynylene (OPE) as depicted in FIG. 3A; including (OPE2) as in FIGS. 3B, 4 and 5 (paragraph [0066]). FIGS. 3A (in part) and 3B, are shown below:


    PNG
    media_image8.png
    149
    194
    media_image8.png
    Greyscale
    
    PNG
    media_image9.png
    147
    190
    media_image9.png
    Greyscale
   FIG. 3A       

    PNG
    media_image10.png
    566
    781
    media_image10.png
    Greyscale
   FIG. 3B

the second moiety B may comprise an oligo(p-phenylene vinylene), noted as OPV; or an oligo(p-phenylene) noted OP, or any other structurally robust architecture allowing the anchor group A to be connected with an acetylene unit U masked with P (paragraph [0067]).

“in all cases, one may vary the number (n, m, l) of monomers of the (OPEn), (OPVm) and/or (OPl) oligomers, so as to adjust the out-of-plan length of the compounds C (e.g., in order to modulate the electrochemical response). Yet, backbone structures as preferably contemplated herein are typically short enough, so that the electrochemically triggered masking group remains within the Helmholtz-layer sensible to the applied electrochemical potential” (paragraph [0068]).
Thus, molecular backbone moiety B comprising a plurality of units to adjust tunable spacing including a carbon-carbon triple bond attaching two phenyl rings can have any number of monomer units n, m and/or l, such that any number of monomer units appears sufficient for the protection moiety P to remain within the Helmholtz-layer at the electrically addressable surface S. To that end,
Gantenbein teaches:
grafting of free acetylene fully provided by electrochemistry, wherein a similar approach will be followed for the ethylenediamine-tetracetic acid (EDTA) derivatized compound 73b by dipping an ITO substrate into an electrolyte solution of this compound, such that subsequent electrochemical cleavage of the protecting group will lead to a SAM of ethylnylbenzne on an ITO substrate (interpreted as electrochemically addressable substrate S; submerging the surface S in an electrolyte solution to produce anchor A as illustrated in as-filed Specification, Figure 3B).

The versatile, fast, and simple method that enabled the electrocatalytic detection of a neutravidin-horseradish peroxidase conjugate using a carbon electrode modified by a mixed monolayer of 4-carboxy OPE-rod and a PEG-functionalized benzene molecule assembled from the aryl diazonium salts  (interpreted as electrochemically addressable surface S; molecular backbone moiety B comprising a carbon-carbon triple bond directly attached one to the other; acetylene unit U; protecting group P; comprising a length short enough; and within the Helmholtz-layer) (See; pg. 74, Fig. 25), wherein 4-carboxy OPE-rod is shown in Figure 25 below:

    PNG
    media_image7.png
    424
    1061
    media_image7.png
    Greyscale

Gantenbein clearly teaches all of the limitations of the claims including wherein molecular backbone moiety B has a length short enough for the protection moiety P to remain within the Helmholtz-layer at the electrically addressable surface S. Thus, Gantenbein anticipates the claimed invention.
	Regarding (e), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). This is the case here. The claims do not recite the features taught in the specification. Moreover, it is noted that a reference teaches away “when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken” in the claim. Galderma Labs., L.P. v. Tolmar, Inc., 737 F.3d 731, 738 (Fed. Cir. 2013). A reference that “merely expresses a general preference for an alternative invention but does not criticize, discredit, or otherwise discourage investigation into” the claimed invention does not teach away. Id. MPEP 2141.02(VI) states that "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). MPEP 2123(II) indicates that “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994)”. Applicant’s assertion that Gantenbein expressly teaches away from Applicants invention wherein it states in Gantenbein that the aim of the work was to develop a novel acetylene protecting group that can be cleaved under reductive reaction conditions using either sodium dithionite or electro-chemistry, such that it does not teach Selective Electrochemical Modification of a Structure, is not found persuasive. Again, it is noted that instant claim 1 does not recite the terms “Selective Electrochemical Modification of a Structure”; and/or any particular reaction conditions. There is nothing in the cited reference that criticizes, discredits, or otherwise discourages investigation into” the claimed invention as recited in instant claim 1. Moreover, Gantenbein teaches all of the limitations of instant claim 1. Thus, the claims remain rejected for the reasons of record.
	Regarding (f), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including teaching away. MPEP 2123(I) states: 
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983); In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); and Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (underline added). 
MPEP 2164.02 indicates:
Compliance with the enablement requirement of 35 U.S.C. 112, first paragraph, does not turn on whether an example is disclosed. An example may be "working" or “prophetic”. A working example is based on work actually performed. A prophetic example describes an embodiment of the invention based on predicted results rather than work actually conducted or results actually achieved (underline added).

MPEP 2164.08(b) states:
The presence of inoperative embodiments within the scope of a claim does not necessarily render a claim non-enabled. The standard is whether a skilled person could determine which embodiments that were conceived, but not yet made, would be inoperative or operative with expenditure of no more effort than is normally required in the art. Atlas Powder Co. v. E.I. du Pont de Nemours & Co., 750 F.2d 1569, 1577, 224 USPQ 409, 414 (Fed. Cir. 1984) (prophetic examples do not make the disclosure non-enabling) (underline added).

 Applicant’s assertion that the Mayor 06/14/2022 Declaration at paragraphs 11-13, and paragraphs 9-41, indicates that the Examine has no authority to interpret a reference; and it states that attempts at synthesis following Gantenbein were not successful; and Figure 20 teaches away from Applicant’s claimed invention because Applicant’s claims are not directed to electrografting a compound on a surface; and Gantenbein lacks enablement for what is shown in Figure 34, is not found persuasive for the reasons discuss supra. The Examiner notes that Applicant has not addressed whether Gantenbein teach the limitations as recited in instant claim 1. Moreover, there is no Mayor declaration filed 06-14-2022. Gantenbein clearly does not teach away from the claimed invention as recited in instant claim 1, and does not lack enablement as indicated by MPEP 2164.02 and 2164.08(b). Gantenbein teaches all of the limitations of instant claim 1, such that the claims remain rejected for the reasons of record.
	Regarding (g), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant’s assertion that many of the teachings of Gantenbein have nothing to do with Applicant’s claimed invention, is not found persuasive. The Examiner reiterates that the determination is whether Gantenbein teaches the limitations as recited in the claims. Applicant has failed to address this issue throughout the response. Gantenbein clearly teaches the limitations as recited in instant claim 1.
	Regarding (h), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant’s assertion that tuning energy levels has nothing to do with tuning spacing, and thus has nothing to do with Applicant’s invention, is not found persuasive. The Examiner notes that as encompassed by instant claim 1, tunable spacing of the acetylene unit can be accomplished by adjusting the structure, height and/or length of anchor group A, electrically addressable surface S, compounds C, protecting group P, molecular backbone moiety B, and/or acetylene unit U (e.g., anchor with a linker, a direct anchor bond, adjusting the number of acetylene units, using a trityl protecting group or t-butyl group, etc.) including differing the structure of the various components with respect to an electrode comprising a 4-carboxypheyl OPE-rod. Thus, Gantenbein teaches adjusting the tunable spacing. Moreover, Gantenbein teaches: 
that different studies showed that the different individual steps involved in the formation of the monolayer vary tremendously between short and long alkylthiolates (See; pg. 64, first full paragraph).

The use of TIPS protected acetylene, cleavage of the TIPS group, releasing an acetylene moiety; as well as, the development of novel acetylene protecting groups (interpreted as adjusting the spacing).

Gantenbein clearly teaches all of the limitations of the claims.
	Regarding (i), Applicant’s assertion that in the Mayor 2 declaration, Applicant disagrees with what the Examiner indicates that Sander has stated as discussed in paragraphs 20-30; and the Examiner has not rebutted or commented on the Mayor 2 decl., is not found persuasive. Applicant indicates on pg. 55 of the response filed 11-05-2022 that the arguments are directed to the 35 USC 102 rejection in view of Gantenbein, such that the instant argument is moot with respect to Sander. Moreover, it is noted that paragraph 30 of the Mayor 2 declaration has nothing to do with teachings of Sander. Additionally, the Examiner has addressed Sander and the Mayor 2 decl. in the response to the 35 USC 103 rejection below.
Regarding (j), Applicants’ assertion that the structure of the Helmholtz layer is described in references at Appendices C to I, is not found persuasive. As an initial matter, only Appendices D-F were provided in the instant response. Thus, only Appendices A-F were provided the Examiner. Moreover, the Federal Circuit has recently stated that the test for possession requires an objective inquiry into the four corners of the specification from the perspective of a person of ordinary skill in the art; and that the written description requirement ensures that when a patent claims a genus by its function or result, the specification recites sufficient materials to accomplish that function as evidenced by Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co. (598 F.3d 1336, 1351-53 (Fed. Cir. 2010)). In addition to the very broadly recited instant claim 1, the instant as-filed Specification does not provide any description of the Helmholtz layer of the instant invention.

Claim Rejections - 35 USC § 103
Please Note: the references have been modified slightly in view of Applicant’s amendments and arguments, filed 06-20-2022 and 11-05-2022.

(1)	The rejection of claims 1, 2, 6, 7, 11, 13, 14, 27, 30 and 33 is maintained, and claims 38 and 42 are newly rejected, under 35 U.S.C. 103 as being unpatentable over Markus Gantenbein (Thesis, University of Basel, 2015, 1-164; of record) in view of Fabian Sander (Thesis, University of Basel, 2014, 1-155) as evidenced by CCT (Click Chemistry Tools, 2022, 1-2); and Sohn et al. (US Patent 8778626, issued July 15, 2014).
Regarding claims 1, 2, 6, 7, 11, 13, 14, 27, 30, 33, 38 and 42, Gantenbein teaches in Figure 34 the development of novel ethynyl protecting group for SAM formation (interpreted as a plurality of compounds C on an electrically addressable surface S; and protection moiety P) (pg. 61). Figure 34 SAM formation is shown below:


    PNG
    media_image2.png
    197
    1075
    media_image2.png
    Greyscale

                                                                                       
    PNG
    media_image3.png
    150
    335
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    272
    1084
    media_image4.png
    Greyscale

Gantenbein teaches acetylenes are highly intriguing building blocks in molecular electronics that allow a broad scope of protecting groups that makes them ideally suited for targeted assembly of multifunctional self-assembled monolayers (SAMs) (interpreted as a plurality of compounds C, and a triple bond between two phenyl rings), such that the idea of an electrochemically-triggered deprotection (interpreted as electrochemically cleaving) of acetylene enables the specific addressability of the desire reaction site (interpreted as electrically addressable), such that when this deprotection of the immobilized acetylene (interpreted as acetylene terminal T) takes place on a conductive surface (interpreted as surface S), post-functionalization leads to the formation of a multifunctional SAMs including the use of naphtoquinone chromophores as shown below (corresponding to surface; electrochemical deprotection; acetylene; molecular compound M1; second molecular compounds M2; cleaved compound C’; second set of cleaved compound C’; free acetylene terminal T; addressable; naphtoquinone naphthoquinone chromophore; two phenyl rings indirectly bound through an acetylene, and acetylene adjacent two phenyl rings; Si metal; OPE, OPV or OP; and azide, claims 1, 2, 6, 7, 11, 13, 27, 30, 33 and 38) (pg. i, last partial paragraph; pg. ii, first partial paragraph; pg. 95; and Figure 34). Gantenbein teaches producing a multi-functionalized SAM by: (i) the diazotized compound 73 is grafter on the surface forming a SAM; (ii) cleaving the protecting group occurs when a negative potential is applied, this SAM formation of p-ethynylbenzene can be achieved by electrochemistry at individual addressable areas; (iii) the accessible free acetylene is involved in a click-chemistry reaction to form a functionalized surface; and (iv) the process is repeated to form a multifunctional surface (interpreted as comprising S, A, U, P, B, b, C and C’; providing; submerging; electrochemically cleaving; adjusting tunable spacing; length is short enough for the protecting group to remain in a Helmholtz layer, claim 1) (pg. 95; and Figure 34). Gantenbein teaches a new protecting group (interpreted as protection moiety P) that comprises a quinone as an electrochemically reducible subunit attached to the silyl-acetylene moiety (interpreted as cleaving P by electrochemical reduction, and redox-active), such that by applying electrochemical reduction conditions the quinone should form the radical anion that can undergo a nucleophilic attack on the silyl moiety forming a 6-membered oxo-silyl ring, and releasing the free acetylene, such that to enable the SAM formation of ethyenylbenzene, the electrochemically cleavable protecting group is attached acetylene moiety, 73a (corresponding to molecular backbone M; cleaving P by electrochemical reduction; redox-active; naphtoquinone naphthoquinone chromophore; a triple bond between two phenyl rings; and intramolecular attack, claims 1 and 2) (pg. 79, first full paragraph; pg. 79, last partial paragraph). Gantenbein teaches a naphtoquinone chromophore as shown below (pg. 81; Figure 28):

    PNG
    media_image5.png
    213
    383
    media_image5.png
    Greyscale

Gantenbein teaches that the design of a reductively cleavable acetylene protecting group is based on the idea of spatially separation of the actual connection to the acetylene from the redox active moiety 
(interpreted as a redox-active naphtoquinone; and molecular backbone moiety B; acetylene unit U; protecting group P; comprising a length short enough; within the Helmholtz-layer, claim 1) (pg. ii, first full paragraph, lines 1-2). Gantenbein teaches that in the process of electrografting aryl diazonium salt, the diazonium salt is dissolved in an aprotic media with a supporting electrolyte tetrabutylammonium tetrafluoroborate (Et4NBF4) in acetonitrile (corresponding to an electrolyte, claim 1) (pg. 67, first partial paragraph, lines 2-5). Gantenbein teaches that by using a negative potential of -0.4 V/SCE, the protected acetylene moiety will be grafted on a surface forming a SAM, wherein subsequently, the acetylene protecting group will be cleaved at a more negative potential (Figure 27) including -0.84 V/SCE (interpreted as applying a potential less than 2 V); and that the approach represents the first grafting of free acetylene fully provided by electrochemistry, wherein a similar approach will be followed for the ethylenediamine-tetracetic acid (EDTA) derivatized compound 73b (interpreted as an EDTA-derivative) by dipping an ITO substrate into an electrolyte solution of this compound (interpreted as submerging the surface in an electrolyte; and the acetylene as molecular backbone B moiety), wherein the solutions of 0.1 N tetraethylammonium tetrafluoroborate in acetonitrile were purged with argon during the experiment, which leads to a SAM (interpreted as binding molecular compound M), such that subsequent electrochemical cleavage of the protecting group will lead to a SAM of ethylnylbenzne on an ITO substrate (interpreted as TiOx) as show below in Figure 27 (interpreted as oligo(p-phenylene ethynylene; EDTA-derivative; submerging in an electrolyte; applying less than 2V absolute values; arranged in distinct areas; a carbon-carbon triple bond between two phenyl rings; molecular backbone B short enough; and binding molecular compound M; and OPV, PV and OPE, claims 1, 6, 11, 14, 16 and 27) (pg. 80, entire page; pg. 80, Figure 27; pg. 88, Table 7; and pg. 96, first full paragraph, lines 18-21). Figure 27 is shown below:

    PNG
    media_image6.png
    466
    1076
    media_image6.png
    Greyscale

Gantenbein teaches that cyclic voltammetry of nitrobenzene in acetonitrile and Et4NBF4 is carried out using an iron electrode (interpreting iron as an electrolyte) (pg. 70, Figure 22). Gantenbein teaches in Scheme 19, the use of the new protecting group comprising a quinone as an electroreducible subunit attached to the silyl-acetylene moiety, such that by applying electrochemical reduction conditions the quinone should form radical anion 67, which can undergo a nucleophilic attack on the silyl moiety forming a 6-membered oxo-silyl ring 70 releasing the free acetylene 71 (Scheme 19) (interpreted as a carbon-carbon triple bond directly attaching two phenyl rings to silyl groups; and electrochemically cleaving and binding molecular compound M, claims 30-35) (pg. 70, first full paragraph; and Scheme 19). Gantenbein teaches that having an ethynyl moiety SAM on a surface is very appealing for post functionalization by click chemistry due to its mild reaction conditions and high selectivity it enables the attachment of any azide-derivatized electrochemical active biosensor (interpreted as encompassing biotin-PEG-azide and toluoyl protected 1-azido-2-deoxyribofuranose, claim 42) (pg. 72, last full paragraph). Gantenbein teaches that in a chemical reduction with quinone 60, the supporting electrolyte is Et4NBF4 in acetonitrile (corresponding to an electrolyte, claim 1) (pg. 85, last partial paragraph, lines 1-3; and pg. 88, first full paragraph, lined 5-6). Gantenbein teaches that a low negative electrochemical potential will lead to grafting of molecule 73a on the surface of the electrode, wherein in the case of the EDTA-derivatized compound 73b (interpreted as an EDTA derivative), the ITO substrate will be dipped into a solution of compound 73b, which will lead to a SAM on the ITO, such that by applying a negative potential (ca. -0.9 V/SCE), the quinone-derived SAM will be reduced and releases free acetylene, which can be post-functionalized by click-chemistry with any azide-derivatized compound (e.g., DNA, antibody, dye, etc.) (corresponding to as a plurality of compounds C’; a subset of cleaved compounds C’; molecular compounds M; second molecular compounds M2; anchored to titanium oxide; binding M at U subsequent to cleaving; and encompassing biotin-PEG-azide and toluoyl protected 1-azido-2-deoxyribofuranase, claims 1, 6, 13, 27, 30, 33 and 42) (pg. 94, last partial paragraph; pg. 95, first partial paragraph; and Figure 34), wherein it is known that biotin-PEG-azide is a non-cleavable, azide-activated biotinylated reagent that reacts with terminal alkynes via a copper-catalyzed click reaction, and enabling efficient and specific conjugations as evidenced by CCT (pg. 1, first full paragraph); and as a labeling tag as evidenced by Sohn et al. (col 8, lines 1-20). Gantenbein teaches that the supporting electrolyte was 0.1 M Et4NBF4 in acetonitrile (interpreted as an electrolyte solution, claim 1) (pg. 88, first full paragraph, lines 5-6). Gantenbein teaches that for all derivatives, inter-plane angles larger than 75o are found, indicating a very limited interaction between the electron clouds of neighboring aromatic subunits (interpreted as encompassing neighboring phenyl rings); and that compound 2, mounting the four methyl groups at the biphenyl subunit, crystalizes in a non-standard monoclinic P21/n space group and, thus, the inter-plane angles of 85.05o (alpha) and 75.81o (beta) differ from each other (interpreted as tunable spacing; and out-of-plane length, claim 1) (pg. 25, last partial paragraph). Gantenbein teaches that electro-chemical properties of the series 1-5 were of particular interest, wherein the clearly localization of the frontier orbitals raised the hope that their energy levels can be tuned independently (interpreted as tuning, which results in a tunable electrochemical response, claim 1) (pg. 35, last full paragraph). Gantenbein teaches that electrochemical studies led to the conclusion that the energy levels of these CBP derivatives can be tuned to some extent by varying the substituents (interpreted as tunable spacing; and adjusting the number of units in backbone B; claim 1) (pg. 38, last partial paragraph). Gantenbein teaches that the density of packing and stability of SAMs are tuned by the length of the hydrocarbon unit that influences van der Walls (VdW) and - interactions (interpreted as tunable spacing; and adjusting the number of units in backbone B; claim 1) (pg. 63, first partial paragraph, lines 1-3). Gantenbein teaches in Figure 25 a glassy carbon electrode grafted with a mixed monolayer of 4-carboxy OPE-rod and a PEG-functionalized benzene component (interpreted as OPE, OP, and OPV; and PEG functionalized, claim 27) (pg. 74, last partial paragraph; and Figure 25). Figure 25 is shown below:

    PNG
    media_image7.png
    424
    1061
    media_image7.png
    Greyscale

Gantenbein teaches that different studies showed that the different individual steps involved in the formation of the monolayer vary tremendously between short and long alkylthiolates (interpreted as tuning spacing of the acetylene unit, claim 1) (pg. 64, first full paragraph).
Gantenbein does not specifically exemplify additional carbon-carbon triple bond that directly bonds two phenyl rings one to the other (instant claim 1, in part); or wherein at least one molecular compound M2 is biotin-PEG-azide or a toluoyl protected 1-azido-2-deoxyribofuranose (instant claim 42, in part).
Regarding claim 1 (in part) and 42 (in part), Sander teaches composite materials created by click chemistry, wherein to avoid the synthesis of individual thiolate ligands for stabilizing gold nanoparticles with special function, click chemistry was used to tailor the stabilizing organic shell, such that redox active, fluorescent, and solubilizing species are used to show click chemistry as a facile route toward functionalization of monolayer-protected gold nanoparticles (pg. 5, third full paragraph). Sander teaches that the fabrication of DNA-based circuit elements requires the spatially defined immobilization of chemical building blocks to the DNA strand that, because of their electronic structure, are capable of electrical switching or charge storage; and that the previous concepts to add functions by click chemistry to azide functionalized Au NPs can be used to build responsive nanocomposite materials, wherein Peng and co-workers modified Au NPs by click chemistry to yield pH and temperature responsive nanocomposites (pg. 6, third full paragraph, lines 1-3; and pg. 6, last partial paragraph).Sander teaches newly developed ligands that show two key features, such that to stabilize gold nanoparticles (Au NPs) benzylic thioethers moieties were used, which are flexible enough to enwrap the gold nanoparticles, tert-butyl decorated bridging phenyl rings were used to shield the Au NPs from agglomeration and further growing by establishing a sterical demanding organic shell around the particles (Figure 9) (pg. 17, first full paragraph; and Figure 9). Figure 9 is shown below:

    PNG
    media_image11.png
    413
    1087
    media_image11.png
    Greyscale

Sander teaches that to add function to the synthesized Au NPs the linear ligand was modified, wherein at the center unit the tert-butyl moiety was exchanged by an oligophenylene ethylene (OPE) rod with a tri-isopropylsilyl group (TIPS) protecting the terminal acetylene, such that after deprotection of the acetylene, followed by a wet chemical oxidative coupling protocol, it was possible to build up covalent interlinked oligomer Au NP structures (interpreted as a carbon-carbon triple bond between two phenyl rings; terminal acetylene T; protecting group; OPE; and decorated at its periphery, claim 1) (pg. 17, last full paragraph). Sander teaches that the advanced Au NPs were also coupled to oligomers in the same manner as described, such that the interparticle distances of the benzyl ligands and pyridine ligands were compared, wherein the distance between the coupled Au NPs stabilized by pyridine derivatives matched the calculated lengths of the linking structures, while the Au NPs stabilized with benzyl derivatives showed shorter interparticle distances (interpreted as adjusting the distance) (pg. 18, first full paragraph). Sander teaches in Figure 11, ligand-stabilized monofunctional Au NPs and NP dimers (pg. 19, Figure 11). Figure 11 is shown below:

    PNG
    media_image12.png
    460
    548
    media_image12.png
    Greyscale

Sander teaches in Figure 28 that the decorated bridging phenyl rings in the form of an oligophenylene ethylene (OPE) rod, such that the OPE rod can vary in length to tune the Au NP distance, wherein the phenyl rings are separated by carbon-carbon triple bonds that can act as a molecular wire (interpreted as tuning is by adjusting the number of units; tunable spacing; and two phenyl rings separated by a carbon-carbon triple bond) (pg. 153, second full paragraph, Figure 28). Figure 28 (in part) is shown below:

    PNG
    media_image13.png
    392
    362
    media_image13.png
    Greyscale
             
    PNG
    media_image14.png
    491
    341
    media_image14.png
    Greyscale

Sander teaches that by exchanging the t-butyl groups with other sterical demanding and functional units, the NP’s properties can be tuned in means of solubility, redox activity, fluorescence, bio capability, or additional functional moieties for further coupling reactions (interpreted as tuning; and adjusting tunable spacing; and the number of molecular backbone units) (pg. 154, last full paragraph).
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Moreover, it is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of the fabrication of responsive nanocomposite materials including nano electronic devices as exemplified by Sander, it would have been prima facie obvious before the effective filing date of the claimed invention to modify or combine the acetylene building blocks including the OPE rod and redox active species used in molecular electronics as disclosed by Gantenbein to include the oligophenylene ethylenes (OPEs) such as the OPE rods comprising a TIPS protecting group and/or second generation linear ligands, wherein the OPEs can be used to tune the Au NP distance as taught by Sander with a reasonable expectation of success in tuning the properties of functional composite materials such as tuning solubility, redox activity, fluorescence, and/or bio capability. Moreover, it would have been prima facie obvious before the effective filing date of the claimed invention to substitute the thioether anchor molecules as exemplified by Sander with the diazonium salts including EDTA derivatives as exemplified by Gantenbein with a reasonable expectation of success in minimizing the number of chemical steps for the formation of a surface-active layer; in producing surfaces suitable for the electrografting of SAMs including ITO surfaces; and/or for post-functionalization of surfaces using mild click chemistry conditions.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Response to Arguments
Applicant’s arguments filed June 20, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Gantenbein and Sander have no teaching of what is recited in claim 1 as amended, nor in all other rejected claims including the Selective Electrochemical Modification of a Structure (Applicant Remarks, pg. 26, first and second full paragraphs); (b) the Examiner fails to provide a rational for why a person of ordinary skill in the art would conceive of this invention from Gantenbein and Sander without knowing Applicants’ invention, such that the claims are not obvious (Applicant Remarks, pg. 26, last full paragraph); (c) claim 1 and all dependent claims recite a carbon-carbon triple bond paragraph and Helmholtz paragraph as indicated supra (Applicant Remarks, pg. 27, first full paragraph); (d) the Mayor 2 declaration sets out facts not rebutted in previous Office Actions, where it is the Examiner’s burden to do so; and Applicants dispute that the Examiner has any authority to interpret Gantenbein and Sander in conflict with the Mayor 2 decl. (Applicant Remarks, pg. 27, last full paragraph; and pg. 30, first full paragraph); (e) Applicants disputes that one of ordinary skill in the art is simply a doctoral degree candidate, and asserts that one of ordinary skill in the art is a person with a bachelor’s degree in chemistry, chemical engineering, or related discipline with about two years of experience in chemistry (Applicant Remarks, pg. 28, last full paragraph); (f) Applicants’ prior response of 03/15/2022 to the Office Action of 11.15/2021 at Appendix C provides a physical description of a Helmholtz layer stating that “this concept is central to electrochemistry”; and the Helmholtz layer is also described in Appendices D, E and F, such that Gantenbein or Sander do not recite a Helmholtz layer (Applicant Remarks, pg. 31, entire page); (g) a patent examiner may use an applicant’s claimed invention to find relevant prior art, but the examiner is precluded from using the conception of applicant’s invention for providing the reason for combining the references to make an obviousness rejection (Applicant Remarks, pgs. 32-34, entire pages); (h) Sander teaches oxidative coupling, deprotection, and covalent interlinked oligomer AuNPs structures, and at pg. 72, that SAMS are formed by immersion in solution, such that a person must know that Gantenbein does not work as set out in detail in the Mayor 2 decl. unless modified as taught and claimed by Applicants (Applicant Remarks, pgs. 37-38); and (i) an obvious solution to an unknown problem is patentable, such that the problem addressed by Applicants’ invention in unknown as set out in detail in the Mayor 2 decl., and the reasons given its solution is not obvious (Applicant Remarks, pg. 38, last partial paragraph); (i) there is no teaching of an anchor moiety in Gantenbein on pg. 88, first full paragraph, lines 5-6 and, thus, Gantenbein cannot anticipate Applicant’s claims (Applicant Remarks, pg. 81, third full paragraph); (j) a person of ordinary skill must be able to practice the claimed invention, including being enabling; and must teach how to make an use the claimed invention, and Gantenbein does not teach any of these (Applicant Remarks, pgs. 81-82); (k) neither Gantenbein or Sander teach Applicant’s claimed electrochemical modification of a structure including a structure having a plurality of compounds attached to a plurality of surfaces, wherein the structure is immersed in a solution, and applying the same or different electrical potential between each of the plurality of surfaces and the solution to selectively release in the solution the protection moiety, etc. (Applicant Remarks, pg. 82, first full paragraph); (l) many of the teachings of Gantenbein and/or Sander have nothing to do with Applicant’s claimed invention (Applicant Remarks, pgs. 83-88); (m) Gantenbein and Sander are not directed to the very same purpose, and neither is directed to Applicant’s claimed invention so there is no reason for combining Gantenbein and Sander which is directed to Selective Electrochemical Modification of a Structure (Applicant Remarks, pg. 88, last full paragraph; and last partial paragraph; and pg. 89, first partial paragraph)
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the broadness of instant claim 1, the teachings of the instant as-filed Specification, and the teachings of Gantenbein. Applicants’ assertion that Gantenbein and Sander have no teaching of what is recited in claim 1 as amended, nor in all other rejected claims including the Selective Electrochemical Modification of a Structure, is not found persuasive. As noted supra, instant claim 1 does not recite the term “Selective Electrochemical Modification of a Structure”. Applicant did not distinctly and specifically point out the supposed errors in the Examiner’s action as required by 37 CFR 1.111(b). Thus, the claims remain rejected for the reasons already of record.
	Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. MPEP 2144(I) recites: 
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning) (underline added).

Furthermore, the applicants are reminded that the motivation for combining the teachings of the prior art may be different from applicants’ motivation to make the disclosed compositions. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Applicants’ assertion that the Examiner fails to provide a rational for why a person of ordinary skill in the art would conceive of this invention from Gantenbein and Sander without knowing Applicants’ invention, such that the claims are not obvious, is not found persuasive. The Office has provided motivation for modifying the acetylene building blocks including OPE rods and redox active species used in molecular electronics as disclosed by Gantenbein to include the oligophenylene ethylenes (OPE) comprising a TIPS protecting group such as OPE rods and/or second generation linear ligands, wherein the OPE can be used to tune the Au NP distance as taught by Sander with a reasonable expectation of success in tuning the properties of functional composite materials such as tuning solubility, redox activity, fluorescence, and/or bio capability; and/or substituting the thioether anchor molecules as exemplified by Sander with the diazonium salts including EDTA derivatives as exemplified by Gantenbein with a reasonable expectation of success in minimizing the number of chemical steps for the formation of a surface-active layer; in producing surfaces suitable for the electrografting of SAMs including ITO surfaces; and/or for post-functionalization of surfaces using mild click chemistry conditions.
	Regarding (c), Applicant’s assertion that claim 1 and all dependent claims recite a carbon-carbon triple bond paragraph and Helmholtz paragraph, is not found persuasive. Please see the discussion supra regarding the Examiner’s response to Applicant’s arguments with respect to a molecular backbone moiety 
B and a length short enough for protection moiety P to remain in within the Helmholtz-layer. Moreover, Gantenbein teaches a mixed monolayer of a 4-carboxy OPE-rod and a PEG-funtionalized benzene molecule (interpreted as a plurality of units  comprising a carbon-carbon triple bond directly attaching two phenyl rings one to another) (See; pg. 74, last partial paragraph); and Sander teaches OPE rods of different lengths, and comprising a TIPS protecting group (See; pg. 17, second full paragraph; pg. 17, Figure 9; pg. 104, last partial paragraph, lines 5-9; pg. 106, Scheme 1; and pg. 153, Figure 28). Thus, the combined references of Gantenbein and Sander teach all of the limitations of the claims.
Regarding (d) and (i), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. MPEP 2145(IV) indicates that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant’s assertion that the Mayor 2 declaration sets out facts not rebutted in previous Office Actions, where it is the Examiner’s burden to do so; and Applicants dispute that the Examiner has any authority to interpret Gantenbein and Sander in conflict with the Mayor 2 decl., is not found persuasive. As an initial matter, the Examiner believes that she has clearly addressed all arguments with regard to the Mayor 2 decl. The Mayor 2 decl. appears to argue that the Examiner’s misinterprets the motivations Sander to carry out the work discussed in the Sander Thesis, but the Mayor 2 decl. does not address or argue whether the combined references of Gantenbein and Sander teach the limitations of instant claim 1. Thus, the Examiner is unclear what additional arguments require rebuttal. However, to address Applicant’s concerns, the Examiner has provided a summary.
The Mayor 2 declaration states:
The Gantenbein thesis work is subsequent to the Sander thesis work and is focused on a completely different topics.

Applicant’s argument is unclear to the Examiner, such that it is unclear whether Applicant is asserting that there is no reason to combine the prior art references; whether the references are not analogous art to the claimed invention; and/or whether the argument is directed to some other aspect of the thesis topics. The Examiner requests additional clarification.

The claims of the Patent Application are directed to a further advancement (“Further Advancement” over both the Gantenbein thesis and the Sander thesis.

This Further Advancement in part supported doctoral thesis of Manuel Hellstern, subsequent to both Gantenbein and Sanders.

Again, Applicant’s argument is unclear to the Examiner. Please see the instant rejection, wherein the combined references of Gantenbein and Sanders teach all of the limitations of instant claim 1.

There is no reasonable expectation of success of a subsequent doctoral thesis over an earlier doctoral thesis or published information.

The Examiner has addressed Applicants’ arguments directed to reasonable expectation of success, please see the discussion supra.

A doctoral thesis creates a scientific knowledge that does not exist in prior work and which has no certainty of outcome over prior work.

In the course of doctoral thesis work the initially proposed plan is continuously modified
to responds to lack of success in the original plan with modifications in response thereto.

If work proposed for a doctoral thesis had a reasonable expectation of success over prior
work, it would not be sufficient to support the granting of a doctoral degree since it would not
contribute more knowledge than what is known or expected to result in view of prior work.

21.	I respectfully disagree that Sanders teaches as the Examiner has stated at pg. 5, third full paragraph (See #20). This is a misunderstanding. Click chemistry was not used by Fabian Sander to do this. Instead, Fabian Sander described potential applications of the technique in case he was able to provide Au-NPs exposing the functional group that can be addressed by click chemistry.

Contrary to Applicant’s assertion, the Examiner has accurately reflected what is taught by Sander. For example, in the Final Rejection mailed 11-15-2021 (pg. 17; and as noted in Mayor 2 decl. #20): the instant rejection states:

“Sander teaches composite materials created by click chemistry, wherein to avoid the synthesis of individual thiolate ligands for stabilizing gold nanoparticles with special function, click chemistry was used to tailor the stabilizing organic shell, such that redox active, fluorescent, and solubilizing species are used to show click chemistry as a facile route toward functionalization of monolayer-protected gold nanoparticles (pg. 5, third full paragraph)”.

Quoting Sander (pg. 5, third full paragraph):
 
“1.5 Composite Materials created by click chemistry
Williams et al. introduced in 2006 the concept of functionalization of Au NPs by click chemistry.47To avoid the synthesis of individual thiolate ligands for stabilizing Au NPs with special function, click chemistry was used to tailor the stabilizing organic shell. Therefore redox active, fluorescent, and solubilizing species are used to show click chemistry as a facile route toward functionalization of monolayer-protected Au nanoparticles (Figure 3).”

Thus, the Examiner has accurately stated what is taught by Sander.

23. 	I respectfully disagree Sanders teaches as the Examiner has stated at pg. 17, last full paragraph (See #22). Indeed, Fabian was decorating Au-NPs with OPE-type rods of various length exposing a terminal, trialkylsilyl protected acetylene. First of all, acetylene assembling is a standard chemical strategy to build up complex carbon architectures and one of the topics we worked with and develop since decades. In the case of Fabian Sander, we were interested in the mechanical features of the exposed rod. We did not consider electrochemically addressable protection groups and the electrical nature of the rod was not an issue (in part).

The Examiner has accurately reflected what is taught by Sander. Quoting Sander (pg. 17, last full paragraph): 

“To add function to the synthesized Au NPs the linear ligand was modified. At the center unit
the tert-butyl moiety was exchanged by an oligophenylene ethylene (OPE) rod with a tri-isopropylsilyl group (TIPS) protecting the terminal acetylene. Using these second generation linear ligands, Au NPs with functional moieties were available. After deprotection of the acetylene, followed by a wet chemical oxidative coupling protocol it was possible to build up covalent interlinked oligomer Au NP structures.2”

Thus, the Examiner has accurately stated what is taught by Sander.


25. 	I respectfully disagree Sanders teaches as the Examiner has stated at pg. 18, first full paragraph; and pg. 19, Figure 11 (See; #24). Here, the distance is adjusted because the pyridine coordinate to the Au-NP and thereby arranges the rod perpendicular to the particle surface, while in the case of the phenyl ring the interlinking rod has a tangential arrangement. Again, exclusively the distance between the particles is monitored in the TEM, this subtle difference in the Au-NP surface chemistry is translated in the distance between particles. This has nothing to do with the electrochemical features of the particles. In the claims of the Patent Application, the acetylene with the electrochemically addressable protection group is lifted above the Helmholtz layer of the electrode. For that purpose, the spacing between electrified electrode and the electrochemically addressable group is tuned electronically and also mechanically. This referred to paragraph 68 of the Patent Applications (in part).

The Examiner has accurately reflected what is taught by Sander. Quoting Sander (pg. 18, first full paragraph; and pg. 19, Figure 11): 

“These advanced Au NPs were also coupled to oligomers in the same manner as described before. The interparticle distances of the benzyl ligands and pyridine ligands were compared. The distance between the coupled Au NPs stabilized by pyridine derivatives matched the calculated lengths of the linking structures. The Au NPs stabilized with benzyl derivatives showed shorter interparticle distances. It was suggested that the OPE structure of the benzyl ligands is forced into a tilt geometry by the hydrogen atom pointing to the Au NP’s surface causing sterical repulsion (Figure 10). For pyridine ligands the lone pair of the pyridine do not cause any repulsion and even offers an additional coordination side to fix the OPE in a perpendicular arrangement to the Au NPs surface. This hypothesis could not be supported by theoretical calculations.4” (pg. 18, first full paragraph).

“Figure 11. General concept of forming ligand-stabilized monofunctional Au NPs and NP dimers. Reprinted from Mayor et al.6” (pg. 19, Figure 11).

Thus, the Examiner has stated correctly what is taught by Sander.


Regarding what Applicant asserts is taught in paragraph 68 of the Patent Application, Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). This is the case here. The claims do not recite the features taught in the specification. Instant claim 1 does not recite that an electrochemically addressable protection group is lifted above the Helmholtz-layer of the electrode. In point of fact, the instant as-filed Specification recites a Helmholtz-layer only once in paragraph [0068], and teaches that: “backbone structures as preferably contemplated
herein are typically short enough, so that the electrochemically triggered masking group remains
within the Helmholtz-layer sensible to the applied electrochemical potential”.

27.  	I respectfully disagree Sanders teaches as the Examiner has stated in pg. 153, second full paragraph, Figure 28 (See #26). As already stated above, Fabian Sander was just tuning the spacing between Au-NPs to be able to observe the successful coupling chemistry by the Au-NP distances in the TEM analyses.

The Examiner has accurately reflected what is taught by Sander. Quoting Sander (pg. 153, second full paragraph, Figure 28): 

“The final prove of the supposed pyridine-gold interaction by investigating a set of model compounds helped the fundamental understanding of the superior properties of pyridine ligand derivatives over benzene ones. Of additional interest is the bidentate binding concept to generate a higher stability by more binding sites for future single molecular applications.” 

    PNG
    media_image15.png
    616
    917
    media_image15.png
    Greyscale

“Figure 28. Left schematic drawing of ligand G2 with color tagged moieties that can be varied for a tailored organic shell for future applications; right possible assembly of Au NPs as single molecular contact.”

Thus, the Examiner has accurately stated what is taught by Sander.

29. 	I respectfully disagree Sanders teaches as the Examiner has stated at pg. 154, last full paragraph (See #28). As part of research work a chemist profits from the knowledge and techniques he developed in his lab. But as outlined above, the structures of the Gantenbein Thesis and Sander Thesis were used for different purposes. Many combinations of already developed chemistries don't work.

The Examiner has accurately reflected what is taught by Sander. Quoting Sander (pg. 154, last full paragraph):
 
“Further research can open access to many more applications. By exchanging the t-butyl groups with other sterical demanding and functional units the NP’s properties can be tuned in means of solubility, redox activity, fluorescence, bio capability or additional functional moieties for further coupling reactions.”

Thus, the Examiner has accurately stated what is taught by Sander.

The Examiner has previously addressed whether one of skill in the art would have a reasonable expectation of success, and the Examiner has shown that Sanders clearly teaches what the Examiner has stated in the instant rejection. It is noted that Applicant did not distinctly and specifically point out the supposed errors in the Examiner’s action as required by 37 CFR 1.111(b), and there does not appear to be any argument in the Mayor 2 declaration indicating that the combined references of Gantenbein and Sander do not teach all of the limitations of instant claim 1. Thus, the claims remain rejected for the reasons already of record.
	Regarding (e), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. MPEP 2141.03(I) states:
The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) "type of problems encountered in the art;" (B) "prior art solutions to those problems;" (C) "rapidity with which innovations are made;" (D) "sophistication of the technology; and" (E) "educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate." In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Industries, Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986 ); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983).
The "hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art." Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988) (The Board disagreed with the examiner’s definition of one of ordinary skill in the art (a doctorate level engineer or scientist working at least 40 hours per week in semiconductor research or development), finding that the hypothetical person is not definable by way of credentials, and that the evidence in the application did not support the conclusion that such a person would require a doctorate or equivalent knowledge in science or engineering.).
References which do not qualify as prior art because they postdate the claimed invention may be relied upon to show the level of ordinary skill in the art at or around the time the invention was made. Ex parte Erlich, 22 USPQ 1463 (Bd. Pat. App. & Inter. 1992). Moreover, documents not available as prior art because the documents were not widely disseminated may be used to demonstrate the level of ordinary skill in the art. For example, the document may be relevant to establishing "a motivation to combine which is implicit in the knowledge of one of ordinary skill in the art." National Steel Car Ltd. v. Canadian Pacific Railway Ltd., 357 F.3d 1319, 1338, 69 USPQ2d 1641, 1656 (Fed. Cir. 2004)(holding that a drawing made by an engineer that was not prior art may nonetheless "be used to demonstrate a motivation to combine implicit in the knowledge of one of ordinary skill in the art").
MPEP 2141.03(II) indicates:
Specifying a particular level of skill is not necessary where the prior art itself reflects an appropriate level.
If the only facts of record pertaining to the level of skill in the art are found within the prior art of record, the court has held that an invention may be held to have been obvious without a specific finding of a particular level of skill where the prior art itself reflects an appropriate level. Chore-Time Equipment, Inc. v. Cumberland Corp., 713 F.2d 774, 218 USPQ 673 (Fed. Cir. 1983). See also Okajima v. Bourdeau, 261 F.3d 1350, 1355, 59 USPQ2d 1795, 1797 (Fed. Cir. 2001).


Applicant’s assertion that one of ordinary skill in the art is a person with a bachelor’s degree in chemistry, chemical engineering, or related discipline with about two years of experience in chemistry, is not found persuasive. The Examiner asserts that specifying a particular level of skill is not necessary because the prior art itself reflects an appropriate level as indicated in MPEP 2141.03(II). Additionally, it is noted that the Gantenbein Dissertation and the Sander Dissertation are defended scientific works that resulted in the authors being awarded a Doctor of Philosophy (PhD) degree from Philosophisch-Naturwissenschaftlichen Fakultät der Universität Basel. Thus, the level of one of ordinary skill in the art is at least a PhD in the relevant field.
	Regarding (f), please see the discussion supra regarding the Examiner’s response to Applicants’ arguments. MPEP 2112.01(I) states: 
where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

MPEP 2112.01(II) indicates: 
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty") (underline added).

MPEP § 2112.02(I) states: 

under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  

Applicant’s assertion that Gantenbein or Sander do not recite a Helmholtz layer as described in instant claim 1, is not found persuasive. Please see the discussion supra regarding the Helmholtz-layer and the molecular backbone moiety B having a length short enough for the protection moiety P to remain within the Helmholtz-layer at the electrically addressable surface S including: 
that instant claim 1 is very broadly recited and does not recite any particular S, B, length of B, and/or S, such that any combination of these features will form a Helmholtz-layer as recited.
That the combined references of Gantenbein and Sander teach all of the limitations of instant claim 1 including that molecular backbone moiety B comprises a plurality of acetylene units as recited in instant claim 1 such as OPE rods and/or protected OPE rods. Thus, because products of identical chemical composition cannot have mutually exclusive properties (See; MPEP 2112.01(II)), the surface as taught by Gantenbein and Sander inherently comprises a Helmholtz-layer, wherein molecular backbone moiety B is inherently short enough for protection moiety P to remain within the Helmholtz-layer as recited in instant claim 1.

instant claim 1 does not indicate what length of molecular backbone moiety B constitutes a length that is ‘short enough’ for the protection moiety P to remain within the Helmholtz-layer (e.g., each acetylene unit, a plurality of acetylene units, the entirety of B, one or more bonds within B, unit U, etc.).

the instant as-filed Specification indicates that molecular backbone moiety B can be OPl, OPEn, or OPVm, wherein the monomer number n, m and/or l can be varied to adjust the out-of-plan length of compounds C.

Thus, the claims remain rejected for the reasons of record.
	Regarding (f), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the rationale and motivation for combining the cited references in (b) including MPEP 2144(I). Applicant’s assertion that a patent examiner may use an applicant’s claimed invention to find relevant prior art, but the examiner is precluded from using the conception of applicant’s invention for providing the reason for combining the references to make an obviousness rejection is unclear since Applicant has not pointed to, or demonstrated, how the Examiner has done what Applicant describes.
	Regarding (h), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicants’ assertion that Sander teaches oxidative coupling, deprotection, and covalent interlinked oligomer AuNPs structures, and at pg. 72, that SAMS are formed by immersion in solution, such that a person must know that Gantenbein does not work as set out in detail in the Mayor 2 decl. unless modified as taught and claimed by Applicants, is not found persuasive. In fact, Applicant’s specific argument is quite unclear. The Examiner is not sure whether Applicant is referring to hindsight reasoning or some other argument. If this is the case, then it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Moreover, the applicants are reminded that the motivation for combining the teachings of the prior art may be different from applicants’ motivation to make the disclosed compositions. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Thus, the claims remain rejected for the reasons of record.
	Regarding (i), Applicant’s assertion that there is no teaching of an anchor moiety in Gantenbein on pg. 88, first full paragraph, lines 5-6 and, thus, Gantenbein cannot anticipate Applicant’s claims, is not found persuasive. As an initial matter, Applicant is arguing with respect to the 35 USC 103 rejection, such that “anticipation” is an argument made under 35 USC 102. Gantenbein clearly teach the anchor moiety ethylenediaminetetraacetic acid (EDTA) and derivatives as a variable surface linker to first graft a free acetylene by dipping an ITO substrate into a solution of this compound; as well as phenyl rings attached to the surface in Figure 34 (See, for example; pg. 94, first full paragraph; and pg. 94, Figure 34). Thus, Gantenbein teaches all of the limitations of the claims.
	Regarding (j), Applicant’s assertion that a person of ordinary skill must be able to practice the claimed invention, including being enabling; and must teach how to make and use the claimed invention, and Gantenbein does not teach any of these, such that Applicant’s claims cannot be obvious, is not found persuasive. Applicant appears confused as to the requirements of the MPEP. The case law cited by Applicant refer to requirements for Applicant including what must be taught in Applicant’s Specification. It is Applicant’s invention that must be enabled, and whose Specification must teach one of ordinary skill in the art how to make and use the invention. Applicant’s argument here is not germane to the rejection of record.
	Regarding (k), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant’s assertion that neither Gantenbein or Sander teach Applicant’s claimed electrochemical modification of a structure including a structure having a plurality of compounds attached to a plurality of surfaces, wherein the structure is immersed in a solution, and applying the same or different electrical potential between each of the plurality of surfaces and the solution to selectively release in the solution the protection moiety, etc., is not found persuasive. As an initial matter, Gantenbein and Sander do teach all of the limitations as recited in instant claim 1. Moreover, the limitations argued by Applicant are not recited in instant claim 1 (e.g., electrochemical modification of a structure including a structure having a plurality of compounds attached to a plurality of surfaces, applying the same or different electrical potential between each of the plurality of surfaces, and the solution to selectively release in the solution the protection moiety). Thus, the claims remain rejected for the reasons of record.
	Regarding (l), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant’s assertion that many of the teachings of Gantenbein and/or Sander have nothing to do with Applicant’s claimed invention, is not found persuasive. The Examiner reiterates that the determination is whether the combination of Gantenbein and Sander teach the limitations as recited in the claims. Applicant has failed to address this issue throughout the response. Gantenbein clearly teaches the limitations as recited in instant claim 1.
	Regarding (m), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant’s assertion that Gantenbein and Sander are not directed to the very same purpose, and neither is directed to Applicant’s claimed invention so there is no reason for combining Gantenbein and Sander which is directed to Selective Electrochemical Modification of a Structure, is not found persuasive. Gantenbein is directed to synthesizing organic molecules on a surface including SAMs; while Sander is directed to forming self-assembled monolayers on a gold surface. Additionally, the instant as-filed Specification is directed to method for synthesizing multiple compounds on a surface.


New Objections/Rejections
Claim Objection
	Claims 38 and 42 are objected to because of the following informalities: Claims 38 and 42 recite abbreviations such as “OPE", "OPV", "OP", "Si, "Ge" and “PEG”, where an abbreviation should be spelled out in the first encounter of the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(2)	Claims 1, 2, 6, 7, 11, 13, 14, 27, 30, 33, 38 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Markus Gantenbein (Thesis, University of Basel, 2015, 1-164; of record) in view of Lu et al. (ACS Nano, 2009, 3(12), 3861-3868) as evidenced by CCT (Click Chemistry Tools, 2022, 1-2); and Sohn et al. (US Patent 8778626, issued July 15, 2014).
Regarding claims 1, 2, 6, 7, 11, 13, 14, 27, 30, 33, 38 and 42, Gantenbein teaches that to optimize transport properties separate blocking and injection layers are required, wherein properties of commonly used materials in HTL and ETL for OLED devices are listed in Table 1 (interpreted as optimizing electron transport using various compounds) (pg. 5, first partial paragraph, lines 12-15; and Table 1). Gantenbein teaches in Figure 34 the development of novel ethynyl protecting group for SAM formation (interpreted as a plurality of compounds C on an electrically addressable surface S; and protection moiety P) (pg. 61). Figure 34 SAM formation is shown below:


    PNG
    media_image2.png
    197
    1075
    media_image2.png
    Greyscale

                                                                                       
    PNG
    media_image3.png
    150
    335
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    272
    1084
    media_image4.png
    Greyscale

Gantenbein teaches acetylenes are highly intriguing building blocks in molecular electronics that allow a broad scope of protecting groups that makes them ideally suited for targeted assembly of multifunctional self-assembled monolayers (SAMs) (interpreted as a plurality of compounds C, and a triple bond between two phenyl rings), such that the idea of an electrochemically-triggered deprotection (interpreted as electrochemically cleaving) of acetylene enables the specific addressability of the desire reaction site (interpreted as electrically addressable), such that when this deprotection of the immobilized acetylene (interpreted as acetylene terminal T) takes place on a conductive surface (interpreted as surface S), post-functionalization leads to the formation of a multifunctional SAMs including the use of naphtoquinone chromophores as shown below (corresponding to surface; electrochemical deprotection; acetylene; molecular compound M1; second molecular compounds M2; cleaved compound C’; second set of cleaved compound C’; free acetylene terminal T; addressable; naphtoquinone naphthoquinone chromophore; two phenyl rings indirectly bound through an acetylene, and acetylene adjacent two phenyl rings; Si metal; OPE, OPV or OP; and azide, claims 1, 2, 6, 7, 11, 13, 27, 30, 33 and 38) (pg. i, last partial paragraph; pg. ii, first partial paragraph; pg. 95; and Figure 34). Gantenbein teaches producing a multi-functionalized SAM by: (i) the diazotized compound 73 is grafter on the surface forming a SAM; (ii) cleaving the protecting group occurs when a negative potential is applied, this SAM formation of p-ethynylbenzene can be achieved by electrochemistry at individual addressable areas; (iii) the accessible free acetylene is involved in a click-chemistry reaction to form a functionalized surface; and (iv) the process is repeated to form a multifunctional surface (interpreted as comprising S, A, U, P, B, b, C and C’; providing; submerging; electrochemically cleaving; adjusting tunable spacing; length is short enough for the protecting group to remain in a Helmholtz layer, claim 1) (pg. 95; and Figure 34). Gantenbein teaches a new protecting group (interpreted as protection moiety P) that comprises a quinone as an electrochemically reducible subunit attached to the silyl-acetylene moiety (interpreted as cleaving P by electrochemical reduction, and redox-active), such that by applying electrochemical reduction conditions the quinone should form the radical anion that can undergo a nucleophilic attack on the silyl moiety forming a 6-membered oxo-silyl ring, and releasing the free acetylene, such that to enable the SAM formation of ethyenylbenzene, the electrochemically cleavable protecting group is attached acetylene moiety, 73a (corresponding to molecular backbone M; cleaving P by electrochemical reduction; redox-active; naphtoquinone naphthoquinone chromophore; a triple bond between two phenyl rings; and intramolecular attack, claims 1 and 2) (pg. 79, first full paragraph; pg. 79, last partial paragraph). Gantenbein teaches a naphtoquinone chromophore as shown below (pg. 81; Figure 28):

    PNG
    media_image5.png
    213
    383
    media_image5.png
    Greyscale

Gantenbein teaches that the design of a reductively cleavable acetylene protecting group is based on the idea of spatially separation of the actual connection to the acetylene from the redox active moiety 
(interpreted as a redox-active naphtoquinone; and molecular backbone moiety B; acetylene unit U; protecting group P; comprising a length short enough; within the Helmholtz-layer, claim 1) (pg. ii, first full paragraph, lines 1-2). Gantenbein teaches that in the process of electrografting aryl diazonium salt, the diazonium salt is dissolved in an aprotic media with a supporting electrolyte tetrabutylammonium tetrafluoroborate (Et4NBF4) in acetonitrile (corresponding to an electrolyte, claim 1) (pg. 67, first partial paragraph, lines 2-5). Gantenbein teaches that by using a negative potential of -0.4 V/SCE, the protected acetylene moiety will be grafted on a surface forming a SAM, wherein subsequently, the acetylene protecting group will be cleaved at a more negative potential (Figure 27) including -0.84 V/SCE (interpreted as applying a potential less than 2 V); and that the approach represents the first grafting of free acetylene fully provided by electrochemistry, wherein a similar approach will be followed for the ethylenediamine-tetracetic acid (EDTA) derivatized compound 73b (interpreted as an EDTA-derivative) by dipping an ITO substrate into an electrolyte solution of this compound (interpreted as submerging the surface in an electrolyte; and the acetylene as molecular backbone B moiety), wherein the solutions of 0.1 N tetraethylammonium tetrafluoroborate in acetonitrile were purged with argon during the experiment, which leads to a SAM (interpreted as binding molecular compound M), such that subsequent electrochemical cleavage of the protecting group will lead to a SAM of ethylnylbenzne on an ITO substrate (interpreted as TiOx) as show below in Figure 27 (interpreted as oligo(p-phenylene ethynylene; EDTA-derivative; submerging in an electrolyte; applying less than 2V absolute values; arranged in distinct areas; a carbon-carbon triple bond between two phenyl rings; molecular backbone B short enough; and binding molecular compound M; and OPV, PV and OPE, claims 1, 6, 11, 14, 16 and 27) (pg. 80, entire page; pg. 80, Figure 27; pg. 88, Table 7; and pg. 96, first full paragraph, lines 18-21). Figure 27 is shown below:

    PNG
    media_image6.png
    466
    1076
    media_image6.png
    Greyscale

Gantenbein teaches that cyclic voltammetry of nitrobenzene in acetonitrile and Et4NBF4 is carried out using an iron electrode (interpreting iron as an electrolyte) (pg. 70, Figure 22). Gantenbein teaches in Scheme 19, the use of the new protecting group comprising a quinone as an electroreducible subunit attached to the silyl-acetylene moiety, such that by applying electrochemical reduction conditions the quinone should form radical anion 67, which can undergo a nucleophilic attack on the silyl moiety forming a 6-membered oxo-silyl ring 70 releasing the free acetylene 71 (Scheme 19) (interpreted as a carbon-carbon triple bond directly attaching two phenyl rings to silyl groups; and electrochemically cleaving and binding molecular compound M, claims 30-35) (pg. 70, first full paragraph; and Scheme 19). Gantenbein teaches that having an ethynyl moiety SAM on a surface is very appealing for post functionalization by click chemistry due to its mild reaction conditions and high selectivity it enables the attachment of any azide-derivatized electrochemical active biosensor (interpreted as encompassing biotin-PEG-azide and toluoyl protected 1-azido-2-deoxyribofuranose, claim 42) (pg. 72, last full paragraph). Gantenbein teaches that in a chemical reduction with quinone 60, the supporting electrolyte is Et4NBF4 in acetonitrile (corresponding to an electrolyte, claim 1) (pg. 85, last partial paragraph, lines 1-3; and pg. 88, first full paragraph, lined 5-6). Gantenbein teaches that a low negative electrochemical potential will lead to grafting of molecule 73a on the surface of the electrode, wherein in the case of the EDTA-derivatized compound 73b (interpreted as an EDTA derivative), the ITO substrate will be dipped into a solution of compound 73b, which will lead to a SAM on the ITO, such that by applying a negative potential (ca. -0.9 V/SCE), the quinone-derived SAM will be reduced and releases free acetylene, which can be post-functionalized by click-chemistry with any azide-derivatized compound (e.g., DNA, antibody, dye, etc.) (corresponding to as a plurality of compounds C’; a subset of cleaved compounds C’; molecular compounds M; second molecular compounds M2; anchored to titanium oxide; binding M at U subsequent to cleaving; and encompassing biotin-PEG-azide and toluoyl protected 1-azido-2-deoxyribofuranase, claims 1, 6, 13, 27, 30, 33 and 42) (pg. 94, last partial paragraph; pg. 95, first partial paragraph; and Figure 34), wherein it is known that biotin-PEG-azide is a non-cleavable, azide-activated biotinylated reagent that reacts with terminal alkynes via a copper-catalyzed click reaction, and enabling efficient and specific conjugations as evidenced by CCT (pg. 1, first full paragraph); and as a labeling tag as evidenced by Sohn et al. (col 8, lines 1-20). Gantenbein teaches that the supporting electrolyte was 0.1 M Et4NBF4 in acetonitrile (interpreted as an electrolyte solution, claim 1) (pg. 88, first full paragraph, lines 5-6). Gantenbein teaches that for all derivatives, inter-plane angles larger than 75o are found, indicating a very limited interaction between the electron clouds of neighboring aromatic subunits (interpreted as encompassing neighboring phenyl rings); and that compound 2, mounting the four methyl groups at the biphenyl subunit, crystalizes in a non-standard monoclinic P21/n space group and, thus, the inter-plane angles of 85.05o (alpha) and 75.81o (beta) differ from each other (interpreted as tunable spacing; and out-of-plane length, claim 1) (pg. 25, last partial paragraph). Gantenbein teaches that electro-chemical properties of the series 1-5 were of particular interest, wherein the clearly localization of the frontier orbitals raised the hope that their energy levels can be tuned independently (interpreted as tuning, which results in a tunable electrochemical response, claim 1) (pg. 35, last full paragraph). Gantenbein teaches that electrochemical studies led to the conclusion that the energy levels of these CBP derivatives can be tuned to some extent by varying the substituents (interpreted as tunable spacing; and adjusting the number of units in backbone B; claim 1) (pg. 38, last partial paragraph). Gantenbein teaches that the density of packing and stability of SAMs are tuned by the length of the hydrocarbon unit that influences van der Walls (VdW) and - interactions (interpreted as tunable spacing; and adjusting the number of units in backbone B; claim 1) (pg. 63, first partial paragraph, lines 1-3). Gantenbein teaches that different studies showed that the different individual steps involved in the formation of the monolayer vary tremendously between short and long alkylthiolates (interpreted as tuning spacing of the acetylene unit, claim 1) (pg. 64, first full paragraph). Gantenbein teaches that he preparation of an active surface can be conducted via two main approaches: (i) direct functionalization of the surface using diazonium salt reduction followed by immobilization of the desired bio-macromolecule; and (ii) derivatization of the biomolecule by a diazonium functionality and subsequent grafting of the modified biomolecule to the surface (pg. 74, first partial paragraph). Gantenbein teaches that after grafting of triisopropylsilyl-protected p-ethynylbenzene diazonium and subsequent deprotection of triisopropylsilyl (TIPS) using tetrabutylammonium fluoride (TBAF) a very thin layer thickness (ca. 0.65 nm) was measured using AFM scratching method (Figure 24b); and that this measured height corresponds to the length of the ethynylbenzene molecule, supporting the fact of the formation of a single monolayer (Figure 24c), wherein the TIPS protecting group for the p-ethynylbenzene diazonium moiety enabled the control of the deposition process by self-inhibition; such that having an ethynyl moiety SAM on a surface is very appealing for post functionalization by click chemistry due to its mild reaction conditions and high selectivity it enables the attachment of any azide-derivatized electrochemical active biosensor (interpreted as submerging in electrolyte; electrochemically cleaving compound C to form C’; molecular backbone moiety B; adjusting tunable spacing; and acetylene unit U, claim 1) (pg. 72, first partial paragraph, lines 8-14; pg. 74, last full paragraph; and Figure 24). Gantenbein teaches in Figure 25 a glassy carbon electrode grafted with a mixed monolayer of 4-carboxy OPE-rod and a PEG-functionalized benzene component (interpreted as OPE, OP, and OPV; and PEG functionalized, claim 27) (pg. 74, last partial paragraph; and Figure 25). Figure 25 is shown below:

    PNG
    media_image7.png
    424
    1061
    media_image7.png
    Greyscale

Gantenbein teaches that a very elegant design for attachment of glucose oxidase was the modification of a carbon electrode by a mixed monolayer of 4-carboxy OPE-rod and a PEG-functionalized benzene molecule, assembled from the respective aryl diazonium salts, wherein the PEG facilitates efficient electron transfer from the grafted protein to the underlying electrode, since the PEG moiety can penetrate into the redox active centers being buried deep within the glycoprotein and therefore reduce the tunneling distance (pg. 74, last partial paragraph; and pg. 25, first partial paragraph).
Gantenbein does not specifically exemplify additional carbon-carbon triple bond that directly bonds two phenyl rings one to the other (instant claim 1, in part).
Regarding claim 1 (in part), Lu et al. teach that the charge transport mechanism of oligo(p-phenylene ethynylene)s with lengths ranging from 0.98 to 5.11 nm was investigated using modified scanning tunneling microscopy break junction and conducting probe atomic force microscopy methods, wherein the methods were based on observing the length dependence of molecular resistance at single molecule level and the current – voltage characteristics in a wide length distribution, such that an intrinsic transition from tunneling to hopping charge transport mechanism was observed near 2.75 nm (Abstract). Lu et al. teach that one important requirement for successful I-V measurement is that the test molecules are able to form an ordered and dense monolayer on a metal substrate, therefore, prior to the measurements, all self-assembled monolayers (SAMs) were characterized by cyclic voltammogram (CV) and X-ray photoelectron spectroscopy (XPS) to determine basic properties such as coverage and film thickness, where Figure 1a shows the redox current change after the Au electrode was immersed in solution of OPE5 for 2, 10, 40, 120, 360, 1080, or 2880 min., such that the growth rate of SAM of OPE5 on an Au electrode is presented in Figure 1b; and the coverage () of the SAM-modified Au electrode was defined as (t) = 1 - It/Io, where (t) was the surface coverage as a function of time, and I0 and It were the redox current of the bare Au electrode in the beginning and the SAM-modified Au electrode at various times, respectively (pg. 3862, col 2, first full paragraph; and last partial paragraph; and pg.3863, col 1, first partial paragraph).
Lu et al. teach in Scheme 1, seven amine-terminated OPE molecular wires, wherein Scheme 1 is shown below:

    PNG
    media_image16.png
    418
    578
    media_image16.png
    Greyscale

(pg. 3862, col 1, first partial paragraph; and Scheme 1). Lu et al. teach in Table 1, the main parameters of the OPE molecules and their SAMs, as shown below (pg. 3863, Table 1):

    PNG
    media_image17.png
    266
    1024
    media_image17.png
    Greyscale

Liu et al. teach that to enhance solubility of long OPE molecules, methoxy groups were incorporated, as these would neither prevent the molecules from being anchored with Au nor influence their resistance value (pg. 3862, col 2, first partial paragraph).
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of modifying the electrode array of SAMs as exemplified by Lu et al. it would have been prima facie obvious before the effective filing date of the claimed invention to modify or combine the building blocks of functional materials including the use of ethynyl moieties to form SAMs on a substrate including 4-carboxy OPE-rod in the formation of mixed mono-layers; and redox active species used in molecular electronics as disclosed by Gantenbein to include the oligo-phenylene ethylenes (OPEs) comprising different lengths and/or substitutions as taught by Lu et al. with a reasonable expectation of success in tuning the properties of multifunctional surface such as tuning solubility, redox activity, charge transport including tunneling; and/or film thickness; as well as, in creating surfaces for post-functionalization using mild click chemistry conditions.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Conclusion
Claims 1, 2, 6, 7, 11, 13, 14, 27, 30, 33, 38 and 42 are rejected.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1675